Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to “mathematical concepts” without significantly more. 
	The claims recite:
		debriefing components
		machine learning model pipeline
		user interface
		detect
		selection
		predictive algorithm
		identify
		plurality of types of predictive algorithms
		automatically incorporate processing
		values of the debriefing components
		generated
		training

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “1. A computing system comprising…” Therefore, it is a “system” (or “apparatus”), which is a statutory category of invention. 

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:

a storage configured to store debriefing components; and

a processor configured to build a machine learning model pipeline via a user interface,

detect, via the user interface, a selection associated with a predictive algorithm included within the machine learning model pipeline, in response to the selection,

identify debriefing components for the predictive algorithm based on a type of the predictive algorithm from among a plurality of types of predictive algorithms, and

automatically incorporate processing for the debriefing components within the machine learning model pipeline such that values of the debriefing components are generated during training of the predictive algorithm within the machine learning model pipeline.

Step 2A (Prong Two) inquiry:

	Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 

Applicant’s claims contain the following “additional elements”:
	(1) storage
	(2) processor
	(3) user interface

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0053] The network interface 610 may transmit and receive data over a network such as the Internet, a private network, a public network, an enterprise network, and the like. The network interface 610 The processor 620 may include one or more processing devices each including one or more processing cores. In some examples, the processor 620 is a multicore processor or a plurality of multicore processors. Also, the processor 620 may be fixed or it may be reconfigurable.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “storage” is a broad term that includes “any memory that may be connected to a computer”. Applicant’s Specification recites:

[0032] The schema is applicable for all runtimes supporting tabular schema. The schema may be flexible and evolving enough to capture standard debrief (which can be extended gradually) and custom debrief (per node). The schema may support structured and non structured data (e.g., curve images produced by R node). The schema may be simple and portable across different storage systems (e.g., tabular and stream types are the minimum requirements, no strong assumption on the support of lock, foreign key, integrity constraint, concepts, etc.). The scheme may be easy to query with reasonable response time (no complex SQL statement to extract the raw information with a ton of join paths) and may be concurrent friendly and roughly lock free.


The storage device 640 is not limited to a particular storage device and may include any known memory device such as RAM, NRAM, ROM, hard disk, and the like, and may or may not be included within the cloud environment. The storage 640 may store software modules or other instructions which can be executed by the processor 620 to perform the method 500 shown in FIG. 5.

This “storage” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “user interface” is a broad term that includes “control panels”, “configuration menus”. Applicant’s Specification recites:

[0024] The user interface 200A also includes a control panel 210 with inputs for various features. In the example of FIG. 2A, the control panel 210 includes an execute button 211 for training the model as currently depicted in the machine learning model pipeline that is built within the pipeline workspace 220. Other commands may include The user interface 200A also includes a configuration menu 230 which allows the user to configure various attributes of a node. In this example, the menu 230 includes fields for naming a node, describing the node, and also drop down boxes 231 for inserting/selecting a predictive algorithm type, and 232 for designating an input dataset for the selected predictive algorithm.


[0012] In the following description, specific details are set forth in order to provide a thorough understanding of the various example embodiments. It should be appreciated that various modifications to the embodiments will be readily apparent to those skilled in the art, and the generic principles defined herein may be applied to other embodiments and applications without departing from the spirit and scope of the disclosure. Moreover, in the following description, numerous details are set forth for the purpose of explanation. However, one of ordinary skill in the art should understand that embodiments may be practiced without the use of these specific details. In other instances, well-known structures and processes are not shown or described in order not to obscure the description with unnecessary detail. Thus, the present disclosure is not intended to be limited to the embodiments shown, but is to be accorded the widest scope consistent with the principles and features disclosed herein.

This “user interface” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).



Step 2B inquiry:
	Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) storage
	(2) processor
	(3) user interface

	A “processor” is a broad term that includes general purpose computers. Applicant’s Specification recites:

[0053] The network interface 610 may transmit and receive data over a network such as the Internet, a private network, a public network, an enterprise network, and the like. The network interface 610 may be a wireless interface, a wired interface, or a combination thereof. The processor 620 may include one or more processing devices each including one or more processing cores. In some examples, the processor 620 is a multicore processor or a plurality of multicore processors. Also, the processor 620 may be fixed or it may be reconfigurable. 

 M.P.E.P. § 2106.05(II)).

	A “storage” is a broad term that includes “any memory that may be connected to a computer”. Applicant’s Specification recites:

[0032] The schema is applicable for all runtimes supporting tabular schema. The schema may be flexible and evolving enough to capture standard debrief (which can be extended gradually) and custom debrief (per node). The schema may support structured and non structured data (e.g., curve images produced by R node). The schema may be simple and portable across different storage systems (e.g., tabular and stream types are the minimum requirements, no strong assumption on the support of lock, foreign key, integrity constraint, concepts, etc.). The scheme may be easy to query with reasonable response time (no complex SQL statement to extract the raw information with a ton of join paths) and may be concurrent friendly and roughly lock free.


[0054] The input / output 630 may include ports for receiving data therein and for outputting data to an external device such as an embedded display of the computing system 600, an externally connected display, a display connected to the cloud, another device, and the like. For example, the input / output 630 may include a port, an interface, a cable, a wire, a board, and/or the like, with input/output The storage device 640 is not limited to a particular storage device and may include any known memory device such as RAM, NRAM, ROM, hard disk, and the like, and may or may not be included within the cloud environment. The storage 640 may store software modules or other instructions which can be executed by the processor 620 to perform the method 500 shown in FIG. 5.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “user interface” is a broad term that includes “control panels”, “configuration menus”. Applicant’s Specification recites:

[0024] The user interface 200A also includes a control panel 210 with inputs for various features. In the example of FIG. 2A, the control panel 210 includes an execute button 211 for training the model as currently depicted in the machine learning model pipeline that is built within the pipeline workspace 220. Other commands may include saving, deleting, etc. The user interface 200A also includes a configuration menu 230 which allows the user to configure various attributes of a node. In this example, the menu 230 includes fields for naming a node, describing the node, and also drop down boxes 231 for inserting/selecting a predictive 


[0012] In the following description, specific details are set forth in order to provide a thorough understanding of the various example embodiments. It should be appreciated that various modifications to the embodiments will be readily apparent to those skilled in the art, and the generic principles defined herein may be applied to other embodiments and applications without departing from the spirit and scope of the disclosure. Moreover, in the following description, numerous details are set forth for the purpose of explanation. However, one of ordinary skill in the art should understand that embodiments may be practiced without the use of these specific details. In other instances, well-known structures and processes are not shown or described in order not to obscure the description with unnecessary detail. Thus, the present disclosure is not intended to be limited to the embodiments shown, but is to be accorded the widest scope consistent with the principles and features disclosed herein.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

2. The computing system of claim 1, wherein the machine learning model pipeline comprises a plurality of nodes linked together to form a data flow which includes a training data set node and a node for the predictive algorithm.

	Applicant’s Claim 2 merely teaches a data flow which includes a training data set node and a node for the predictive algorithm. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:



	Applicant’s Claim 3 merely teaches different debriefing components, which are “identified”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:

4. The computing system of claim 1, wherein the plurality of types of predictive algorithms include a regression type, a classification type, and a clustering type.

	Applicant’s Claim 4 merely teaches a plurality of types of predictive algorithms that include a regression type, a classification type, and a clustering type. It does not integrate the abstract idea to a practical 
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

5. The computing system of claim 1, wherein the debriefing components are dynamically identified from the stored debriefing components based on declarations within metadata associated with the predictive algorithm.

	Applicant’s Claim 5 merely teaches debriefing components that are “identified”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:

6. The computing system of claim 1, wherein the debriefing components comprise one or more of graphs, key performance indicators (KPIs), and variable information of the predictive algorithm with respect to a prediction performed by the predictive algorithm.

	Applicant’s Claim 6 merely teaches graphs, key performance indicators (KPIs), and variable information. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

7. The computing system of claim 1, wherein the processor is configured to automatically delegate processing nodes for generating the debriefing components during execution of the machine learning model pipeline.

	Applicant’s Claim 7 merely teaches automatically delegation of processing nodes. It does not integrate the abstract idea to a practical 
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Claim 8 recites:

8. The computing system of claim 1, wherein the processor is further configured to generate values for the debriefing components based on a training data set and the predictive algorithm within the machine learning model pipeline in response to an execution request being received via the user interface, and output a display of the values of the debriefing components via the user interface.

	Applicant’s Claim 8 merely teaches generation of values for the debriefing components. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “9. A method comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. 

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 9 that recite abstract ideas?

	YES. The following limitations in Claim 9 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:

building a machine learning model pipeline via a user interface;

detecting, via the user interface, a selection associated with a predictive algorithm included within the machine learning model pipeline;

in response to the selection, identifying debriefing components for the predictive algorithm based on a type of the predictive plurality of types of predictive algorithms; and

automatically incorporating processing for the debriefing components within the machine learning model pipeline such that values of the debriefing components are generated during training of the predictive algorithm within the machine learning model pipeline.

Step 2A (Prong Two) inquiry:

	Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 

Applicant’s claims contain the following “additional elements”:
	(1) processor
	(2) user interface

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0053] The network interface 610 may transmit and receive data over a network such as the Internet, a private network, a public network, an enterprise network, and the like. The network interface 610 may be a wireless interface, a wired interface, or a combination thereof. The processor 620 may include one or more processing devices each including one or more processing cores. In some examples, the processor 620 is a multicore processor or a plurality of multicore processors. Also, the processor 620 may be fixed or it may be reconfigurable.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “user interface” is a broad term that includes “control panels”, “configuration menus”. Applicant’s Specification recites:

[0024] The user interface 200A also includes a control panel 210 with inputs for various features. In the example of FIG. 2A, the control panel 210 includes an execute button 211 for training the model as currently depicted in the machine learning model pipeline that is built within the pipeline workspace 220. Other commands may include saving, deleting, etc. The user interface 200A also includes a configuration menu 230 which allows the user to configure various attributes of a node. In this example, the menu 230 includes fields for naming a node, describing the node, and also drop down boxes 231 for inserting/selecting a predictive algorithm type, and 232 for designating an input dataset for the selected predictive algorithm.


[0012] In the following description, specific details are set forth in order to provide a thorough understanding of the various example Thus, the present disclosure is not intended to be limited to the embodiments shown, but is to be accorded the widest scope consistent with the principles and features disclosed herein.

This “user interface” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
	Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 

	(2) user interface

	A “processor” is a broad term that includes general purpose computers. Applicant’s Specification recites:

[0053] The network interface 610 may transmit and receive data over a network such as the Internet, a private network, a public network, an enterprise network, and the like. The network interface 610 may be a wireless interface, a wired interface, or a combination thereof. The processor 620 may include one or more processing devices each including one or more processing cores. In some examples, the processor 620 is a multicore processor or a plurality of multicore processors. Also, the processor 620 may be fixed or it may be reconfigurable. 

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “user interface” is a broad term that includes “control panels”, “configuration menus”. Applicant’s Specification recites:

The user interface 200A also includes a control panel 210 with inputs for various features. In the example of FIG. 2A, the control panel 210 includes an execute button 211 for training the model as currently depicted in the machine learning model pipeline that is built within the pipeline workspace 220. Other commands may include saving, deleting, etc. The user interface 200A also includes a configuration menu 230 which allows the user to configure various attributes of a node. In this example, the menu 230 includes fields for naming a node, describing the node, and also drop down boxes 231 for inserting/selecting a predictive algorithm type, and 232 for designating an input dataset for the selected predictive algorithm.


[0012] In the following description, specific details are set forth in order to provide a thorough understanding of the various example embodiments. It should be appreciated that various modifications to the embodiments will be readily apparent to those skilled in the art, and the generic principles defined herein may be applied to other embodiments and applications without departing from the spirit and scope of the disclosure. Moreover, in the following description, numerous details are set forth for the purpose of explanation. However, one of ordinary skill in the art should understand that embodiments may be practiced without the use of these specific details. In other instances, well-known structures and processes are not shown or described in order not to obscure the description with unnecessary detail. Thus, the present disclosure is not intended to be limited to the embodiments shown, but is to be accorded the widest scope consistent with the principles and features disclosed herein.

 M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:

10. The method of claim 9, wherein the machine learning model pipeline comprises a plurality of nodes linked together to form a data flow which includes a training data set node and a node for the predictive algorithm.

	Applicant’s Claim 10 merely teaches a plurality of nodes linked together to form a data flow which includes a training data set node and a node for the predictive algorithm. It does not integrate the abstract idea to a 
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Claim 11 recites:

11. The method of claim 9, wherein different debriefing components are identified for each type of predictive algorithm from among the plurality of types of predictive algorithms.

	Applicant’s Claim 11 merely teaches different debriefing components are identified. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

12. The method of claim 9, wherein the plurality of types of predictive algorithms include a regression type, a classification type, and a clustering type.

	Applicant’s Claim 12 merely teaches a regression type, a classification type, and a clustering type. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Claim 13 recites:

13. The method of claim 9, wherein the debriefing components are dynamically identified based on declarations within metadata associated with the predictive algorithm.

	Applicant’s Claim 13 merely teaches “identification” of debriefing components. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)


Claim 14
	Claim 14 recites:

14. The method of claim 9, wherein the debriefing components comprise one or more of graphs, key performance indicators (KPIs), and variable information of the predictive algorithm with respect to a prediction performed by the predictive algorithm.

	Applicant’s Claim 14 merely teaches graphs, key performance indicators (KPIs), and variable information. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 15
	Claim 15 recites:



	Applicant’s Claim 15 merely teaches delegating processing nodes. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:

16. The method of claim 9, further comprising generating values for the debriefing components based on a training data set and the predictive algorithm within the machine learning model pipeline in response to an execution request being received via the user interface, and outputting a display of the values of the debriefing components via the user interface.

	Applicant’s Claim 16 merely teaches generating values. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)


Claim 17
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “17. A non-transitory computer readable medium storing program instructions which when executed are configured to cause a computer to perform a method comprising…” Therefore, it is a “system” (or “apparatus”), which is a statutory category of invention. 

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 17 that recite abstract ideas?

	YES. The following limitations in Claim 17 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:

machine learning model pipeline via a user interface;

detecting, via the user interface, a selection associated with a predictive algorithm included within the machine learning model pipeline;

in response to the selection, identifying debriefing components for the predictive algorithm based on a type of the predictive algorithm from among a plurality of types of predictive algorithms; and

automatically incorporating processing for the debriefing components within the machine learning model pipeline such that values of the debriefing components are generated during training of the predictive algorithm within the machine learning model pipeline.

Step 2A (Prong Two) inquiry:

	Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 

Applicant’s claims contain the following “additional elements”:
	(1) non-transitory computer readable medium
	(2) processor
	(3) user interface



[0053] The network interface 610 may transmit and receive data over a network such as the Internet, a private network, a public network, an enterprise network, and the like. The network interface 610 may be a wireless interface, a wired interface, or a combination thereof. The processor 620 may include one or more processing devices each including one or more processing cores. In some examples, the processor 620 is a multicore processor or a plurality of multicore processors. Also, the processor 620 may be fixed or it may be reconfigurable.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “non-transitory computer readable medium” is a broad term that includes “any memory that may be connected to a computer”. Applicant’s Specification recites:

[0032] The schema is applicable for all runtimes supporting tabular schema. The schema may be flexible and evolving enough to capture standard debrief (which can be extended gradually) and custom debrief (per node). The schema may support structured and non structured data (e.g., The schema may be simple and portable across different storage systems (e.g., tabular and stream types are the minimum requirements, no strong assumption on the support of lock, foreign key, integrity constraint, concepts, etc.). The scheme may be easy to query with reasonable response time (no complex SQL statement to extract the raw information with a ton of join paths) and may be concurrent friendly and roughly lock free.


[0054] The input / output 630 may include ports for receiving data therein and for outputting data to an external device such as an embedded display of the computing system 600, an externally connected display, a display connected to the cloud, another device, and the like. For example, the input / output 630 may include a port, an interface, a cable, a wire, a board, and/or the like, with input/output capabilities. The network interface 610, the input / output 630, or a combination thereof, may interact with applications executing on other devices. The storage device 640 is not limited to a particular storage device and may include any known memory device such as RAM, NRAM, ROM, hard disk, and the like, and may or may not be included within the cloud environment. The storage 640 may store software modules or other instructions which can be executed by the processor 620 to perform the method 500 shown in FIG. 5.

This “non-transitory computer readable medium” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).



[0024] The user interface 200A also includes a control panel 210 with inputs for various features. In the example of FIG. 2A, the control panel 210 includes an execute button 211 for training the model as currently depicted in the machine learning model pipeline that is built within the pipeline workspace 220. Other commands may include saving, deleting, etc. The user interface 200A also includes a configuration menu 230 which allows the user to configure various attributes of a node. In this example, the menu 230 includes fields for naming a node, describing the node, and also drop down boxes 231 for inserting/selecting a predictive algorithm type, and 232 for designating an input dataset for the selected predictive algorithm.


[0012] In the following description, specific details are set forth in order to provide a thorough understanding of the various example embodiments. It should be appreciated that various modifications to the embodiments will be readily apparent to those skilled in the art, and the generic principles defined herein may be applied to other embodiments and applications without departing from the spirit and scope of the disclosure. Moreover, in the following description, numerous details are set forth for the purpose of explanation. However, one of ordinary skill in the art should understand that embodiments may be practiced without the use of these specific details. In other instances, well-known structures and processes are not shown or described in order not to obscure the description with unnecessary detail. Thus, the present disclosure is not intended to be limited to the embodiments shown, but is to be accorded the widest scope consistent with the principles and features disclosed herein.

This “user interface” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
	Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) non-transitory computer readable medium
	(2) processor
	(3) user interface

	A “processor” is a broad term that includes general purpose computers. Applicant’s Specification recites:

The processor 620 may include one or more processing devices each including one or more processing cores. In some examples, the processor 620 is a multicore processor or a plurality of multicore processors. Also, the processor 620 may be fixed or it may be reconfigurable. 

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “non-transitory computer readable medium” is a broad term that includes “any memory that may be connected to a computer”. Applicant’s Specification recites:

[0032] The schema is applicable for all runtimes supporting tabular schema. The schema may be flexible and evolving enough to capture standard debrief (which can be extended gradually) and custom debrief (per node). The schema may support structured and non structured data (e.g., curve images produced by R node). The schema may be simple and portable across different storage systems (e.g., tabular and stream types are the minimum requirements, no strong assumption on the support of lock, foreign key, integrity constraint, concepts, etc.). The scheme may be easy to query with reasonable response time (no complex SQL statement to extract the raw information with a ton of join paths) and may be concurrent friendly and roughly lock free.


[0054] The input / output 630 may include ports for receiving data therein and for outputting data to an external device such as an embedded display of the computing system 600, an externally connected display, a display connected to the cloud, another device, and the like. For example, the input / output 630 may include a port, an interface, a cable, a wire, a board, and/or the like, with input/output capabilities. The network interface 610, the input / output 630, or a combination thereof, may interact with applications executing on other devices. The storage device 640 is not limited to a particular storage device and may include any known memory device such as RAM, NRAM, ROM, hard disk, and the like, and may or may not be included within the cloud environment. The storage 640 may store software modules or other instructions which can be executed by the processor 620 to perform the method 500 shown in FIG. 5.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “user interface” is a broad term that includes “control panels”, “configuration menus”. Applicant’s Specification recites:

[0024] The user interface 200A also includes a control panel 210 with inputs for various features. In the example of FIG. 2A, the control panel 210 includes an execute button 211 for training the model as currently depicted in the machine learning model pipeline that is built within the pipeline workspace 220. Other commands may include saving, deleting, etc. The user interface 200A also includes a configuration menu 230 which allows the user to configure various attributes of a node. In this example, the menu 230 includes fields for naming a node, describing the node, and also drop down boxes 231 for inserting/selecting a predictive algorithm type, and 232 for designating an input dataset for the selected predictive algorithm.


[0012] In the following description, specific details are set forth in order to provide a thorough understanding of the various example embodiments. It should be appreciated that various modifications to the embodiments will be readily apparent to those skilled in the art, and the generic principles defined herein may be applied to other embodiments and applications without departing from the spirit and scope of the disclosure. Moreover, in the following description, numerous details are set forth for the purpose of explanation. However, one of ordinary skill in the art should understand that embodiments may be practiced without the use of these specific details. In other instances, well-known structures and processes are not shown or described in order not to obscure the description with unnecessary detail. Thus, the present disclosure is not intended to be limited to the embodiments shown, but is to be accorded the widest scope consistent with the principles and features disclosed herein.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18
	Claim 18 recites:

18. The non-transitory computer readable medium of claim 17, wherein the machine learning model pipeline comprises a plurality of nodes linked together to form a data flow which includes a training data set node and a node for the predictive algorithm.


	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 19
	Claim 19 recites:

19. The non-transitory computer readable medium of claim 17, wherein different debriefing components are identified for each type of predictive algorithm from among the plurality of types of predictive algorithms.

	Applicant’s Claim 19 merely teaches the “identification” of different debriefing components. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 19 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 20
	Claim 20 recites:

20. The non-transitory computer readable medium of claim 17, wherein the plurality of types of predictive algorithms include a regression type, a classification type, and a clustering type.

	Applicant’s Claim 20 merely teaches a regression type, a classification type, and a clustering type. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 20 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 U.S.C. § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Gil, et al., P4ML: A Phased Performance-Based Pipeline Planner for Automated Machine Learning, ICML 2018 AutoMLWorkshop, Proceedings of Machine Learning Research, 2018, pp. 1-8, in its entirety. Specifically:

Claim 1
           Claim 1's ''a storage configured to store debriefing components; and'' is anticipated by Gil, et al., page 3, beginning of section 3.1, where it recites:

3.1. Pipeline Generation

The pipeline generation process starts with a task (e.g., classification, regression, etc.), a metric (e.g., f1 macro, mean squared error, etc.), a dataset and a time limit. A catalog of primitives for modeling and data processing is used, described in Section 3.2. We divide the search into five distinct phases:

	Further, it is anticipated by Gil, et al., page 2, last partial paragraph, where it recites:

2. Automatically annotate a catalog of primitive data processing and modeling steps. The annotations provide rich metadata about preconditions, performance, and other constraints of each primitive that are used during search.

           Claim 1's ''a processor configured to build a machine learning model pipeline via a user interface,'' is anticipated by Gil, et al., page 6, second full paragraph, where it recites:

We use Pandas DataFrames as the input format for both systems. Table 1 summarizes the results of the runs.

	Further, it is anticipated by Gil, et al., page 2, last partial paragraph, where it recites:

2. Automatically annotate a catalog of primitive data processing and modeling steps. The annotations provide rich metadata about preconditions, performance, and other constraints of each primitive that are used during search.

	Further, it is anticipated by Gil, et al., page 3, beginning of section 3.1, where it recites:

3.1. Pipeline Generation

The pipeline generation process starts with a task (e.g., classification, regression, etc.), a metric (e.g., f1 macro, mean squared error, etc.), a dataset and a time limit. A catalog of primitives for 

           Claim 1's ''detect, via the user interface, a selection associated with a predictive algorithm included within the machine learning model pipeline, in response to the selection,'' is anticipated by Gil, et al., page 3, last full paragraph, where it recites:

4. Phase 4: Hyperparameter search. Phase 3 pipelines provide the basic structure of the pipeline solutions. However, these pipelines use default hyperparameters for each of their primitives. In Phase 4 we select the highest ranked Phase 3 pipelines and search through hyperparameter values.

	Further, it is anticipated by Gil, et al., page 4, first full paragraph, where it recites:

5. Phase 5: Ensemble generation. An ensemble is created with the top performing pipelines. We carry out a greedy search over ensembles, beginning with the best performing pipeline and adding pipelines (with replacement) while the cross validation score is improving. Ensemble predictions are calculated and evaluated using a majority vote for classification or mean for regression.

           Claim 1's ''identify debriefing components for the predictive algorithm based on a type of the predictive algorithm from among a plurality of types of predictive algorithms, and'' is anticipated by Gil, et al., page 4, first full paragraph, where it recites:

5. Phase 5: Ensemble generation. An ensemble is created with the top performing pipelines. We carry out a greedy search over ensembles, beginning with the best performing pipeline and adding pipelines Ensemble predictions are calculated and evaluated using a majority vote for classification or mean for regression.

           Claim 1's ''automatically incorporate processing for the debriefing components within the machine learning model pipeline such that values of the debriefing components are generated during training of the predictive algorithm within the machine learning model pipeline.'' is anticipated by Gil, et al., page 3, beginning of section 3.1, where it recites:

3.1. Pipeline Generation

The pipeline generation process starts with a task (e.g., classification, regression, etc.), a metric (e.g., f1 macro, mean squared error, etc.), a dataset and a time limit. A catalog of primitives for modeling and data processing is used, described in Section 3.2. We divide the search into five distinct phases:

	Further, it is anticipated by Gil, et al., page 4, first full paragraph, where it recites:

5. Phase 5: Ensemble generation. An ensemble is created with the top performing pipelines. We carry out a greedy search over ensembles, beginning with the best performing pipeline and adding pipelines (with replacement) while the cross validation score is improving. Ensemble predictions are calculated and evaluated using a majority vote for classification or mean for regression.

Claim 2
           Claim 2's ''The computing system of claim 1, wherein the machine learning model pipeline comprises a plurality of nodes linked together to form a data flow which includes a training data set node and a node for the 

2. Phase 2: Pipeline skeleton design. In this phase, we identify the modeling primitives in the catalog that are suitable for addressing the given task based on metadata annotations of their functionality. This results in pipeline candidates for the next phase. Pipeline candidates are prioritized according to the diversity of the modeling primitives based on their algorithm types. For example, if a Naive Bayes classifier has already been explored as a solution, we will prioritize other types of classifiers based on random forest or decision trees.

Claim 3
           Claim 3's ''The computing system of claim 1, wherein different debriefing components among the stored debriefing components are identified for each type of predictive algorithm from among the plurality of types of predictive algorithms.'' is anticipated by Gil, et al., page 4, first full paragraph, where it recites:

5. Phase 5: Ensemble generation. An ensemble is created with the top performing pipelines. We carry out a greedy search over ensembles, beginning with the best performing pipeline and adding pipelines (with replacement) while the cross validation score is improving. Ensemble predictions are calculated and evaluated using a majority vote for classification or mean for regression.

	Further, it is anticipated by Gil, et al., page 3, beginning of section 3.1, where it recites:

3.1. Pipeline Generation

pipeline generation process starts with a task (e.g., classification, regression, etc.), a metric (e.g., f1 macro, mean squared error, etc.), a dataset and a time limit. A catalog of primitives for modeling and data processing is used, described in Section 3.2. We divide the search into five distinct phases:

Claim 4
           Claim 4's ''The computing system of claim 1, wherein the plurality of types of predictive algorithms include a regression type, a classification type, and a clustering type.'' is anticipated by Gil, et al., page 3, beginning of section 3.1, where it recites:

3.1. Pipeline Generation

The pipeline generation process starts with a task (e.g., classification, regression, etc.), a metric (e.g., f1 macro, mean squared error, etc.), a dataset and a time limit. A catalog of primitives for modeling and data processing is used, described in Section 3.2. We divide the search into five distinct phases:

	Further, it is anticipated by Gil, et al., page 4, section 3.2, where it recites:

3.2. Primitive Catalog

We assume a catalog of primitives that contains metadata to describe their invocation and functionality. We clustered all primitives using rules that took into account both the ’primitive family’ (e.g., Classification) and ’algorithm type’ (e.g., KNN) annotations that accompany each primitive release. This rule-based clustering was found to closely mirror pre- built algorithmic hierarchies like scikit-learn (Pedregosa et al., 2011), and we used it to build a primitive taxonomy to organize our search. We also performed an automated analysis 

Claim 5
           Claim 5's ''The computing system of claim 1, wherein the debriefing components are dynamically identified from the stored debriefing components based on declarations within metadata associated with the predictive algorithm.'' is anticipated by Gil, et al., page 3, section 3.1, Phase 2, where it recites:

2. Phase 2: Pipeline skeleton design. In this phase, we identify the modeling primitives in the catalog that are suitable for addressing the given task based on metadata annotations of their functionality. This results in pipeline candidates for the next phase. Pipeline candidates are prioritized according to the diversity of the modeling primitives based on their algorithm types. For example, if a Naive Bayes classifier has already been explored as a solution, we will prioritize other types of classifiers based on random forest or decision trees.

Claim 6
           Claim 6's ''The computing system of claim 1, wherein the debriefing components comprise one or more of graphs, key performance indicators (KPIs), and variable information of the predictive algorithm with respect to a prediction performed by the predictive algorithm.'' is anticipated by Gil, et al., page 3, beginning of section 3.1, where it recites:

3.1. Pipeline Generation

The pipeline generation process starts with a task (e.g., classification, regression, etc.), a metric (e.g., f1 macro, mean squared error, etc.), a dataset and a time limit. A catalog of primitives for modeling and 

Claim 7
           Claim 7's ''The computing system of claim 1, wherein the processor is configured to automatically delegate processing nodes for generating the debriefing components during execution of the machine learning model pipeline.'' is anticipated by Gil, et al., page 3, section 3.1, Phase 2, where it recites:

2. Phase 2: Pipeline skeleton design. In this phase, we identify the modeling primitives in the catalog that are suitable for addressing the given task based on metadata annotations of their functionality. This results in pipeline candidates for the next phase. Pipeline candidates are prioritized according to the diversity of the modeling primitives based on their algorithm types. For example, if a Naive Bayes classifier has already been explored as a solution, we will prioritize other types of classifiers based on random forest or decision trees.

	Further, it is anticipated by Gil, et al., page 3, beginning of section 3.1, where it recites:

3.1. Pipeline Generation

The pipeline generation process starts with a task (e.g., classification, regression, etc.), a metric (e.g., f1 macro, mean squared error, etc.), a dataset and a time limit. A catalog of primitives for modeling and data processing is used, described in Section 3.2. We divide the search into five distinct phases:

Claim 8
           Claim 8's ''The computing system of claim 1, wherein the processor is further configured to generate values for the debriefing components output a display of the values of the debriefing components via the user interface.'' is anticipated by Gil, et al., page 2, section 2, where it recites:

Our goal is to be able to incorporate into the pipeline generation process a large and diverse set of third party primitives and use them to generate the best solutions.

	Further, it is anticipated by Gil, et al., page 4, paragraph after Phase 5, where it recites:

In order to be able to explore a maximum number of solutions within the given time limit, phases 2 to 4 occur in parallel. As the pipelines are executed in Phases 3 and 4, cross validation is performed to rank the candidate pipelines in a global table according to their performance with the given metric. When the given time limit is approaching, Phase 5 is executed to generate ensembles and output a final solution.

Claim 9
           Claim 9's ''building a machine learning model pipeline via a user interface;'' is anticipated by Gil, et al., page 6, second full paragraph, where it recites:

We use Pandas DataFrames as the input format for both systems. Table 1 summarizes the results of the runs.

           Claim 9's ''detecting, via the user interface, a selection associated with a predictive algorithm included within the machine learning model pipeline;'' is anticipated by Gil, et al., page 3, last full paragraph, where it recites:

In Phase 4 we select the highest ranked Phase 3 pipelines and search through hyperparameter values.

	Further, it is anticipated by Gil, et al., page 4, first full paragraph, where it recites:

5. Phase 5: Ensemble generation. An ensemble is created with the top performing pipelines. We carry out a greedy search over ensembles, beginning with the best performing pipeline and adding pipelines (with replacement) while the cross validation score is improving. Ensemble predictions are calculated and evaluated using a majority vote for classification or mean for regression.

           Claim 9's ''in response to the selection, identifying debriefing components for the predictive algorithm based on a type of the predictive algorithm from among a plurality of types of predictive algorithms; and'' is anticipated by Gil, et al., page 4, first full paragraph, where it recites:

5. Phase 5: Ensemble generation. An ensemble is created with the top performing pipelines. We carry out a greedy search over ensembles, beginning with the best performing pipeline and adding pipelines (with replacement) while the cross validation score is improving. Ensemble predictions are calculated and evaluated using a majority vote for classification or mean for regression.

           Claim 9's ''automatically incorporating processing for the debriefing components within the machine learning model pipeline such that values of the debriefing components are generated during training of the predictive algorithm within the machine learning model pipeline.'' is anticipated by Gil, et al., page 3, beginning of section 3.1, where it recites:

3.1. Pipeline Generation

The pipeline generation process starts with a task (e.g., classification, regression, etc.), a metric (e.g., f1 macro, mean squared error, etc.), a dataset and a time limit. A catalog of primitives for modeling and data processing is used, described in Section 3.2. We divide the search into five distinct phases:

	Further, it is anticipated by Gil, et al., page 4, first full paragraph, where it recites:

5. Phase 5: Ensemble generation. An ensemble is created with the top performing pipelines. We carry out a greedy search over ensembles, beginning with the best performing pipeline and adding pipelines (with replacement) while the cross validation score is improving. Ensemble predictions are calculated and evaluated using a majority vote for classification or mean for regression.

Claim 10
           Claim 10's ''The method of claim 9, wherein the machine learning model pipeline comprises a plurality of nodes linked together to form a data flow which includes a training data set node and a node for the predictive algorithm.'' is anticipated by Gil, et al., page 3, section 3.1, Phase 2, where it recites:

2. Phase 2: Pipeline skeleton design. In this phase, we identify the modeling primitives in the catalog that are suitable for addressing the given task based on metadata annotations of their functionality. This results in pipeline candidates for the next phase. Pipeline candidates are prioritized according to the diversity of the modeling primitives based on their algorithm types. we will prioritize other types of classifiers based on random forest or decision trees.

Claim 11
           Claim 11's ''The method of claim 9, wherein different debriefing components are identified for each type of predictive algorithm from among the plurality of types of predictive algorithms.'' is anticipated by Gil, et al., page 4, first full paragraph, where it recites:

5. Phase 5: Ensemble generation. An ensemble is created with the top performing pipelines. We carry out a greedy search over ensembles, beginning with the best performing pipeline and adding pipelines (with replacement) while the cross validation score is improving. Ensemble predictions are calculated and evaluated using a majority vote for classification or mean for regression.

	Further, it is anticipated by Gil, et al., page 3, beginning of section 3.1, where it recites:

3.1. Pipeline Generation

The pipeline generation process starts with a task (e.g., classification, regression, etc.), a metric (e.g., f1 macro, mean squared error, etc.), a dataset and a time limit. A catalog of primitives for modeling and data processing is used, described in Section 3.2. We divide the search into five distinct phases:

Claim 12
           Claim 12's ''The method of claim 9, wherein the plurality of types of predictive algorithms include a regression type, a classification type, and a 

3.1. Pipeline Generation

The pipeline generation process starts with a task (e.g., classification, regression, etc.), a metric (e.g., f1 macro, mean squared error, etc.), a dataset and a time limit. A catalog of primitives for modeling and data processing is used, described in Section 3.2. We divide the search into five distinct phases:

	Further, it is anticipated by Gil, et al., page 4, section 3.2, where it recites:

3.2. Primitive Catalog

We assume a catalog of primitives that contains metadata to describe their invocation and functionality. We clustered all primitives using rules that took into account both the ’primitive family’ (e.g., Classification) and ’algorithm type’ (e.g., KNN) annotations that accompany each primitive release. This rule-based clustering was found to closely mirror pre- built algorithmic hierarchies like scikit-learn (Pedregosa et al., 2011), and we used it to build a primitive taxonomy to organize our search. We also performed an automated analysis on primitives to annotate requirements of each primitive (e.g. inputs must have no missing values) by using a primitive profiler. These requirements are used in Phase 3 of pipeline generation.

Claim 13
           Claim 13's ''The method of claim 9, wherein the debriefing components are dynamically identified based on declarations within metadata associated with the predictive algorithm.'' is anticipated by Gil, et al., page 3, section 3.1, Phase 2, where it recites:

we identify the modeling primitives in the catalog that are suitable for addressing the given task based on metadata annotations of their functionality. This results in pipeline candidates for the next phase. Pipeline candidates are prioritized according to the diversity of the modeling primitives based on their algorithm types. For example, if a Naive Bayes classifier has already been explored as a solution, we will prioritize other types of classifiers based on random forest or decision trees.

Claim 14
           Claim 14's ''The method of claim 9, wherein the debriefing components comprise one or more of graphs, key performance indicators (KPIs), and variable information of the predictive algorithm with respect to a prediction performed by the predictive algorithm.'' is anticipated by Gil, et al., page 3, beginning of section 3.1, where it recites:

3.1. Pipeline Generation

The pipeline generation process starts with a task (e.g., classification, regression, etc.), a metric (e.g., f1 macro, mean squared error, etc.), a dataset and a time limit. A catalog of primitives for modeling and data processing is used, described in Section 3.2. We divide the search into five distinct phases:

Claim 15
           Claim 15's ''The method of claim 9, wherein the automatically incorporating comprises delegating processing nodes for generating the debriefing components during execution of the machine learning model pipeline.'' is anticipated by Gil, et al., page 3, section 3.1, Phase 2, where it recites:

2. Phase 2: Pipeline skeleton design. In this phase, we identify the modeling primitives in the catalog that are suitable for addressing the given task Pipeline candidates are prioritized according to the diversity of the modeling primitives based on their algorithm types. For example, if a Naive Bayes classifier has already been explored as a solution, we will prioritize other types of classifiers based on random forest or decision trees.

	Further, it is anticipated by Gil, et al., page 3, beginning of section 3.1, where it recites:

3.1. Pipeline Generation

The pipeline generation process starts with a task (e.g., classification, regression, etc.), a metric (e.g., f1 macro, mean squared error, etc.), a dataset and a time limit. A catalog of primitives for modeling and data processing is used, described in Section 3.2. We divide the search into five distinct phases:

Claim 16
           Claim 16's ''The method of claim 9, further comprising generating values for the debriefing components based on a training data set and the predictive algorithm within the machine learning model pipeline in response to an execution request being received via the user interface, and outputting a display of the values of the debriefing components via the user interface.'' is anticipated by Gil, et al., page 2, section 2, where it recites:

Our goal is to be able to incorporate into the pipeline generation process a large and diverse set of third party primitives and use them to generate the best solutions.

	Further, it is anticipated by Gil, et al., page 4, paragraph after Phase 5, where it recites:

In order to be able to explore a maximum number of solutions within the given time limit, phases 2 to 4 occur in parallel. As the pipelines are executed in Phases 3 and 4, cross validation is performed to rank the candidate pipelines in a global table according to their performance with the given metric. When the given time limit is approaching, Phase 5 is executed to generate ensembles and output a final solution.

Claim 17
           Claim 17's ''building a machine learning model pipeline via a user interface;'' is anticipated by Gil, et al., page 6, second full paragraph, where it recites:

We use Pandas DataFrames as the input format for both systems. Table 1 summarizes the results of the runs.

	Further, it is anticipated by Gil, et al., page 2, last partial paragraph, where it recites:

2. Automatically annotate a catalog of primitive data processing and modeling steps. The annotations provide rich metadata about preconditions, performance, and other constraints of each primitive that are used during search.

	Further, it is anticipated by Gil, et al., page 3, beginning of section 3.1, where it recites:

3.1. Pipeline Generation

The pipeline generation process starts with a task (e.g., classification, regression, etc.), a metric (e.g., f1 macro, mean squared error, etc.), a dataset and a time limit. A catalog of primitives for modeling and data processing is used, described in 

           Claim 17's ''detecting, via the user interface, a selection associated with a predictive algorithm included within the machine learning model pipeline;'' is anticipated by Gil, et al., page 3, last full paragraph, where it recites:

4. Phase 4: Hyperparameter search. Phase 3 pipelines provide the basic structure of the pipeline solutions. However, these pipelines use default hyperparameters for each of their primitives. In Phase 4 we select the highest ranked Phase 3 pipelines and search through hyperparameter values.

	Further, it is anticipated by Gil, et al., page 4, first full paragraph, where it recites:

5. Phase 5: Ensemble generation. An ensemble is created with the top performing pipelines. We carry out a greedy search over ensembles, beginning with the best performing pipeline and adding pipelines (with replacement) while the cross validation score is improving. Ensemble predictions are calculated and evaluated using a majority vote for classification or mean for regression.

           Claim 17's ''in response to the selection, identifying debriefing components for the predictive algorithm based on a type of the predictive algorithm from among a plurality of types of predictive algorithms; and'' is anticipated by Gil, et al., page 4, first full paragraph, where it recites:

5. Phase 5: Ensemble generation. An ensemble is created with the top performing pipelines. We carry out a greedy search over ensembles, beginning with the best performing pipeline and adding pipelines (with replacement) while the cross validation score Ensemble predictions are calculated and evaluated using a majority vote for classification or mean for regression.

           Claim 17's ''automatically incorporating processing for the debriefing components within the machine learning model pipeline such that values of the debriefing components are generated during training of the predictive algorithm within the machine learning model pipeline.'' is anticipated by Gil, et al., page 3, beginning of section 3.1, where it recites:

3.1. Pipeline Generation

The pipeline generation process starts with a task (e.g., classification, regression, etc.), a metric (e.g., f1 macro, mean squared error, etc.), a dataset and a time limit. A catalog of primitives for modeling and data processing is used, described in Section 3.2. We divide the search into five distinct phases:

	Further, it is anticipated by Gil, et al., page 4, first full paragraph, where it recites:

5. Phase 5: Ensemble generation. An ensemble is created with the top performing pipelines. We carry out a greedy search over ensembles, beginning with the best performing pipeline and adding pipelines (with replacement) while the cross validation score is improving. Ensemble predictions are calculated and evaluated using a majority vote for classification or mean for regression.

Claim 18
           Claim 18's ''The non-transitory computer readable medium of claim 17, wherein the machine learning model pipeline comprises a plurality of nodes linked together to form a data flow which includes a training data set 

2. Phase 2: Pipeline skeleton design. In this phase, we identify the modeling primitives in the catalog that are suitable for addressing the given task based on metadata annotations of their functionality. This results in pipeline candidates for the next phase. Pipeline candidates are prioritized according to the diversity of the modeling primitives based on their algorithm types. For example, if a Naive Bayes classifier has already been explored as a solution, we will prioritize other types of classifiers based on random forest or decision trees.

Claim 19
           Claim 19's ''The non-transitory computer readable medium of claim 17, wherein different debriefing components are identified for each type of predictive algorithm from among the plurality of types of predictive algorithms.'' is anticipated by Gil, et al., page 4, first full paragraph, where it recites:

5. Phase 5: Ensemble generation. An ensemble is created with the top performing pipelines. We carry out a greedy search over ensembles, beginning with the best performing pipeline and adding pipelines (with replacement) while the cross validation score is improving. Ensemble predictions are calculated and evaluated using a majority vote for classification or mean for regression.

	Further, it is anticipated by Gil, et al., page 3, beginning of section 3.1, where it recites:

3.1. Pipeline Generation

pipeline generation process starts with a task (e.g., classification, regression, etc.), a metric (e.g., f1 macro, mean squared error, etc.), a dataset and a time limit. A catalog of primitives for modeling and data processing is used, described in Section 3.2. We divide the search into five distinct phases:

Claim 20
           Claim 20's ''The non-transitory computer readable medium of claim 17, wherein the plurality of types of predictive algorithms include a regression type, a classification type, and a clustering type.'' is anticipated by Gil, et al., page 3, beginning of section 3.1, where it recites:

3.1. Pipeline Generation

The pipeline generation process starts with a task (e.g., classification, regression, etc.), a metric (e.g., f1 macro, mean squared error, etc.), a dataset and a time limit. A catalog of primitives for modeling and data processing is used, described in Section 3.2. We divide the search into five distinct phases:

	Further, it is anticipated by Gil, et al., page 4, section 3.2, where it recites:

3.2. Primitive Catalog

We assume a catalog of primitives that contains metadata to describe their invocation and functionality. We clustered all primitives using rules that took into account both the ’primitive family’ (e.g., Classification) and ’algorithm type’ (e.g., KNN) annotations that accompany each primitive release. This rule-based clustering was found to closely mirror pre- built algorithmic hierarchies like scikit-learn (Pedregosa et al., 2011), and we used it to build a primitive taxonomy to organize our search. We also performed an automated analysis 























Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 



            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
17 NOV 2021